IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40140
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN FRANCISCO SANCHEZ-GARCIA,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-00-CR-436-1
                        --------------------
                          October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*
     The Federal Public Defender appointed to represent appellant
Juan Francisco Sanchez-Garcia (Sanchez) has moved for leave to
withdraw and has filed a brief as required by Anders v.
California, 386 U.S. 738 (1967).   Sanchez has not filed a
response.
     Our independent review of the brief and the record discloses
no nonfrivolous issue in this direct appeal.   Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.